 



[ex10_4image001.jpg] 

 

AGREEMENT FOR EXECUTIVE CHAIRMAN OF BOARD OF DIRECTORS

 

THIS AGREEMENT is made and entered into effective as of August 8, 2018 (the
“Effective Date”), by and between Recall Studios, Inc., a Florida corporation,
(“Company”) and Alexander Bafer, an individual (“Director”).

 

1. Term.

 

(a) This Agreement shall continue for a period of one (1) year from the
Effective Date and shall continue thereafter for as long as Director is elected
as Chairman of the Board of Directors (“Chairman”) of Company.

 

2. Position and Responsibilities.

 

(a) Position. Company hereby retains Director to serve as Executive Chairman of
the Board of Directors. Director shall perform such duties and responsibilities
as are normally related to such position (“Services”) and Director hereby agrees
to use his best efforts to provide the Services. Director shall not allow any
other person or entity to perform any of the Services for or instead of
Director. Director shall comply with the statutes, rules, regulations and orders
of any governmental or quasi-governmental authority, which are applicable to the
performance of the Services, and Company’s rules, regulations, and practices as
they may from time-to-time be adopted or modified.

 

(b) Other Activities. Director may be employed by another company, may serve on
other Boards of Directors or Advisory Boards, and may engage in any other
business activity (whether or not pursued for pecuniary advantage), as long as
such outside activities do not violate Director’s obligations under this
Agreement or Director’s fiduciary obligations to the shareholders.

 

(c) No Conflict. Except as set forth in Section 2(b), Director will not engage
in any activity that creates an actual conflict of interest with Company,
regardless of whether such activity is prohibited by Company’s conflict of
interest guidelines or this Agreement, and Director agrees to notify the Board
of Directors before engaging in any activity that creates a potential conflict
of interest with Company. Specifically and except as set forth in Section 2(b)
and Exhibit B of this Agreement, Director shall not engage in any activity that
is in direct competition with the Company or serve in any capacity (including,
but not limited to, as an employee, consultant, advisor or director) in any
company or entity that competes directly with the Company, as reasonably
determined by a majority of Company’s disinterested board members.



   

 

 

3. Compensation and Benefits.


 

(a)       Base Salary. As compensation for the services to be rendered
hereunder, the Company shall pay to the Director an annual base salary of
$500,000 (the “Base Salary”). The Base Salary may be subject to annual increases
(but not decreases), as determined in the sole discretion of the Compensation
Committee (the “Compensation Committee”) of the Board if the Company has
established a Compensation Committee, otherwise by the Board. The Base Salary
shall be paid in accordance with the Company’s payroll policies.

 

(b)       Bonus. The Director shall be eligible for an annual target bonus
payment equal, as a percentage of the Base Salary, to that received by all other
C-Suite executives, subject to a minimum bonus of $100,000 per year. Subject to
the minimum bonus set forth herein, the Bonus shall be determined based on the
achievement of certain performance objectives of the Company as established by
the Compensation Committee and communicated to the Director in writing as soon
as practicable after commencement of the year in respect of which the Bonus is
paid. The Bonus may be greater or less than the target or minimum Bonus, based
on the level of achievement of the applicable performance objectives.

 

(c)       Equity Awards. The Director shall be eligible to receive stock options
and other equity-based compensation awards under the Company’s incentive
compensation plans and otherwise.

 

(d)       Expenses. The Company shall reimburse the Director for all necessary
and reasonable travel, entertainment and other business expenses incurred by
Director in the performance of Director’s duties hereunder in accordance with
such reasonable procedures as the Company may adopt generally from time to time.

 

(e)       Vacation. The Director shall be entitled to vacation, holiday and sick
leave at levels no less than commensurate with those provided to any other
executive vice president, or comparable senior officer of the Company, in
accordance with the Company’s vacation, holiday and other
pay-for-time-not-worked policies.

 

(f)       Retirement and Welfare Benefits. The Director shall be entitled to
participate in the Company’s health, life insurance, long and short-term
disability, dental, retirement, and medical programs, if any, pursuant to their
respective terms and conditions, on a basis no less than commensurate with those
provided to any other executive vice president of the Company. Nothing in this
Agreement shall preclude the Company or any affiliate of the Company from
terminating or amending any employee benefit plan or program from time to time
after the Commencement Date, provided that any such amendment or termination
shall be effective as to the Director only if it is equally applicable to every
other senior executive officer of the Company.

 

(g)       Perquisites. The Director shall be provided with such other executive
perquisites as may be provided to other executive vice presidents of the Company
(including but not limited to health insurance and the use of a Company-provided
automobile of a type similar to that being provided to other executive vice
presidents of the Company and all operating and insurance costs related
thereto).

 

   

 

 

(h) Indemnification. Company will indemnify and defend Director against any
liability incurred in the performance of the Services to the fullest extent
authorized in Company’s Certificate of Incorporation, as amended, bylaws, as
amended, and applicable law. Company shall also maintain adequate Directors and
Officers Insurance, adding Director as a named insured.

 

4. Termination.

 

(a) Right to Terminate. At any time, Director may be removed as Chairman by
majority vote of Company’s shareholders. The Parties agree, however, that should
this Agreement be terminated at any time, whether by majority vote of the
Company’s shareholders declining to return Director to the Board or otherwise,
Director shall be entitled to a lump sum payment equal to the then current Base
Salary, but in no event, less than the Base Salary described, supra, in Section
3.

 

5. Termination Obligations.

 



(a) Director agrees that all property, including, without limitation, all
equipment, tangible proprietary information, documents, records, notes,
contracts, and computer-generated materials provided to or prepared by Director
incident to his services belong to Company and shall be promptly returned at the
request of Company.

 

(b) Upon termination of this Agreement, Director shall be deemed to have
resigned from all offices then held with Company by virtue of his position as
Chairman, except that Director shall continue to serve as a director if elected
as a director by the shareholders of Company as provided in Company’s
Certificate of Incorporation, as amended, Company’s bylaws, as amended, and
applicable law. Director agrees that following any termination of this
Agreement, he shall cooperate with Company in the winding up or transferring to
other directors of any pending work and shall also cooperate with Company (to
the extent allowed by law, and at Company’s expense) in the defense of any
action brought by any third party against Company that relates to the Services.

 

6. Nondisclosure Obligations. Director shall maintain in confidence and shall
not, directly or indirectly, disclose or use, either during or after the term of
this Agreement, any Proprietary Information (as defined below), confidential
information, or trade secrets belonging to Company, whether or not it is in
written or permanent form, except to the extent necessary to perform the
Services, as required by a lawful government order or subpoena, or as authorized
in writing by Company. These nondisclosure obligations also apply to Proprietary
Information belonging to customers and suppliers of Company, and other third
parties, learned by Director as a result of performing the Services.
“Proprietary Information” means all information pertaining in any manner to the
business of Company, unless (i) the information is or becomes publicly known
through lawful means; (ii) the information was part of Director’s general
knowledge prior to his relationship with Company; or (iii) the information is
disclosed to Director without restriction by a third party who rightfully
possesses the information and did not learn of it from Company.

 

   

 

 

7. Dispute Resolution.

 

(a) Jurisdiction and Venue. The parties agree that any suit, action, or
proceeding between Director (and his attorneys, successors, and assigns) and
Company (and its affiliates, shareholders, directors, officers, employees,
members, agents, successors, attorneys, and assigns) relating to the Services or
the termination of those Services shall be brought in either the United States
District Court for the Southern District of Florida or in a Florida state court
in the County of Broward and that the parties shall submit to the jurisdiction
of such court. The parties irrevocably waive, to the fullest extent permitted by
law, any objection the party may have to the laying of venue for any such suit,
action or proceeding brought in such court. If any one or more provisions of
this Section shall for any reason be held invalid or unenforceable, it is the
specific intent of the parties that such provisions shall be modified to the
minimum extent necessary to make it or its application
valid and enforceable.

 

(b) Attorneys’ Fees. Should any litigation, arbitration or other proceeding be
commenced between the parties concerning the rights or obligations of the
parties under this Agreement, the party prevailing in such proceeding shall be
entitled, in addition to such other relief as may be granted, to a reasonable
sum as and for its attorneys’ fees in such proceeding. This amount shall be
determined by the court in such proceeding or in a separate action brought for
that purpose. In addition to any amount received as attorneys’ fees, the
prevailing party also shall be entitled to receive from the party held to be
liable, an amount equal to the attorneys’ fees and costs incurred in enforcing
any judgment against such party. This Section is severable from the other
provisions of this Agreement and survives any judgment and is not deemed merged
into any judgment.

 

8. Entire Agreement. This Agreement is intended to be the final, complete, and
exclusive statement of the terms of Director’s relationship solely with respect
to his position as Chairman with Company. This Agreement entirely supersedes and
may not be contradicted by evidence of any prior or contemporaneous statements
or agreements pertaining to Director’s relationship as Chairman or Director.
Agreements related to Director’s ownership of the Securities are not affected by
this Agreement.

 

9. Amendments; Waivers. This Agreement may not be amended except by a writing
signed by Director and by a duly authorized representative of the Company other
than Director. Failure to exercise any right under this Agreement shall not
constitute a waiver of such right.

 

10. Assignment. Director agrees that Director will not assign any rights or
obligations under this Agreement, with the exception of Director’s ability to
assign rights with respect to the Securities. Nothing in this Agreement shall
prevent the consolidation, merger or sale of Company or a sale of all or
substantially all of its assets.

 

11. Severability. If any provision of this Agreement shall be held by a court or
arbitrator to be invalid, unenforceable, or void, such provision shall be
enforced to fullest extent permitted by law, and the remainder of this Agreement
shall remain in full force and effect. In the event that the time period or
scope of any provision is declared by a court or arbitrator of competent
jurisdiction to exceed the maximum time period or scope that such court or
arbitrator deems enforceable, then such court or arbitrator shall reduce the
time period or scope to the maximum time period or scope permitted by law.

 

   

 

 

12. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Florida.



13. Interpretation. This Agreement shall be construed as a whole, according to
its fair meaning, and not in favor of or against any party. Captions are used
for reference purposes only and should be ignored in the interpretation of the
Agreement.



14. Binding Agreement. Each party represents and warrants to the other that the
person(s) signing this Agreement below has authority to bind the party to this
Agreement and that this Agreement will legally bind both Company and Director.
This Agreement will be binding upon and benefit the parties and their heirs,
administrators, executors, successors and permitted assigns. To the extent that
the practices, policies, or procedures of Company, now or in the future, are
inconsistent with the terms of this Agreement, the provisions of this Agreement
shall control. Any subsequent change in Director’s duties or compensation as
Chairman will not affect the validity or scope of the remainder of this
Agreement.

 

15. Director Acknowledgment. Director acknowledges Director has had the
opportunity to consult legal counsel concerning this Agreement, that Director
has read and understands the Agreement, that Director is fully aware of its
legal effect, and that Director has entered into it freely based on his own
judgment and not on any representations or promises other than those contained
in this Agreement.

 

16. Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

 

17. Date of Agreement. The parties have duly executed this Agreement as of the
date first written above.

 

RECALL STUDIOS, INC.   DIRECTOR         By: /s/ Frank Esposito   /s/ Alexander
Bafer   Frank Esposito   Alexander Bafer

 

   

 

 